|N THE SUPREME COURT OF PENNSYLVAN|A
|n the |\/|atter of : No. 2330 Discip|inary Docket #3
EDWARD RAY|\/|OND KOHOUT : Board Fi|e No. C4-16-910

(Supreme Court of Appea|s of West
Virginia, No. 15-0926)

Attorney Registration No. 55483

 

PER CUR|AM

AND NOW, this 12th day of January, 2017, having indicated that he has no
objection to the imposition of reciprocal discip|ine, Edward Raymond Kohout is
disbarred from the practice of law in this Commonwea|th. He is directed to comply with

a|| the provisions of Pa.R.D.E. 217.